DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 7, 8, 10, 12, 13, 15, 16, 18-21, 23, 24, 26, 27, and 34-39 are pending in this application.  Claims 4, 6, 9, 11, 14, 17, 22, 25, and 28-33 have been cancelled.  Claims 1-3, 5, 7, 8, 10, 12, 13, 15, 16, 18-21, 23, 24, 26, 27, and 34-39 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on August 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on   Application No. 15/772046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7, 8, 10, 12, 13, 15, 16, 18-21, 23, 24, 26, 27, and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims are indefinite as to “the acidified fermentation broth” as there is no antecedent basis within the claim for this phrase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
August 26, 2021